REINHARDT, Circuit Judge,
concurring:
I agree with the majority’s excellent opinion and all of its analysis, with one minor exception. It is far from clear that the ordinance exempts on-site structures and signs from the permit requirement or that it permits such structures and signs in all areas of the City, including residential zones. Section 19.2(e) of the ordinance defines on-site signs as a category of “outdoor advertising displays.” Section 19:3 then imposes a permit requirement on all outdoor advertising displays and makes no exception for on-site signs. Section 19.3(a) further states that outdoor advertising displays “shall be permitted only within the M-M (Medium Manufacturing), M-H (Heavy Manufacturing), and the M-S-C (Service Commercial) Zones and will not be permitted in any other zone.” § 19.3(a)(1).
It must be noted that the majority’s, interpretation is a valiant and plausible attempt to make sense of what is a very poorly drafted law. The ordinance is internally contradictory in its use of the terms “displays” and “structures” and appears to use those terms indiscriminately and inconsistently, even within a single provision. See, e.g., § 19.3(e)(1) (governing permit applications). Moreover, the provision that purports to regulate on-site signs is simply unintelligible: “No person shall erect an on-site advertising structure or sign in the City of Moreno Val-, ley that is in violation of the provisions contained within any specific zoning classification in this ordinance that is in violation of the following provisions.” § 19.4. Thus, it is easy to see why the majority, struggling to arrive at a rational construction of the ordinance, interprets it as it does.
Whether or not one construes the ordinance in the same manner as the majority, the majority’s essential arguments remain correct. Specifically, under both its construction and mine, it remains clear that the ordinance discriminates against political speech. Section 19.5 of the ordinance permits “for sale, lease or rent signs” to be placed in all zones of the City, and section § 19.(2)(d) entirely exempts from regulation four additional types of nonpolitical signs. Political speech, however, is permissible only in the form of off-site displays, which are restricted’ to the manufacturing and service-commercial zones specified in section 19.3(a)(1). Thus, under either construction, the majority’s holding regarding political speech remains the same.
The majority’s remaining conclusions— namely, that the ordinance imposes a standardless licensing requirement, and that it regulates speech on the basis of content — are entirely unaffected by our minor disagreement over one aspect of the ordinance, and I share those conclusions without reservation.